Citation Nr: 1823210	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  10-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 1, 2008, for a low back disability, claimed as mechanical low back pain, and in excess of 20 percent thereafter.

2.  Entitlement to total disability based on individual unemployability (TDIU) prior to May 18, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Augusta, Maine, that denied a rating in excess of 10 percent for the Veteran's low back disability, claimed as mechanical low back pain. 

Jurisdiction of the Veteran's claims file was transferred to Detroit, Michigan which subsequently issued a July 2008 rating decision that assigned a temporary total disability rating from March 27, 2008 through May 31, 2008; a March 2010 rating decision that assigned the current 20 percent rating effective June 1, 2008; and a May 2010 rating decision that assigned temporary total disability rating effective April 1, 2010 through April 30, 2010.

In April 2013, the Veteran was scheduled to testify in-person before a Veterans Law Judge.  However, the Veteran failed to attend the hearing without good cause.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In a May 2016 decision, the Board denied the Veteran's claim for an evaluation in excess of 10 percent prior to June 1, 2008 for a low back disability, claimed as mechanical low back pain, and in excess of 20 percent thereafter.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In May 2017, CAVC issued an order granting a Joint Motion for Remand (JMR) which vacated and remanded the Board's May 2016 denial.

The case was remanded by the Board in July 2017 for additional development.

Regarding the claim for TDIU, the Veteran was awarded a TDIU rating, effective May 13, 2008, in a December 2010 rating decision.  In the Board's May 2016 decision, it noted that there was no indication in the claims folder that the Veteran had expressed any disagreement with the December 2010 decision as to the effective date assigned.  Therefore, the Board found that the issue of entitlement to TDIU was not before the Board at that time.  However, in the Veteran's appeal to the Court, his then attorney argued that consideration should still be given to whether the Veteran was entitled to a TDIU rating prior to May 13, 2008.  Accordingly, the Board finds that it has jurisdiction to address the issue of entitlement to TDIU, prior to May 18, 2008, and has included it on the cover page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Prior to June 1, 2008, the Veteran's low back disability was manifested by symptoms including pain and stiffness, as well as pain at the end range of motion, but did not exhibit or more nearly approximately forward flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine greater than 120 degrees, or abnormal gait, or abnormal spinal contour, even when considering additional functional loss. 	

2.  Since June 1, 2008, the Veteran's low back disability has been manifested by symptoms including pain and stiffness, as well as pain at the end range of motion, but has not exhibited or more nearly approximated forward flexion functionally limited by pain 30 degrees or worse even when considering additional functional loss, and no incapacitating episodes of intervertebral disc disease (IVDS) or ankylosis have been shown.

3.  The evidence of record does not show that prior to May 18, 2008, the Veteran's service-connected disabilities constituted an impairment of mind or body such that an average person with such disabilities would be rendered unable to secure or follow a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  Prior to June 1, 2008, the criteria for a rating in excess of 10 percent for a low back disability, claimed as mechanical low back pain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

2.  Since June 1, 2008, the criteria for a rating in excess of 20 percent for a low back disability, claimed as mechanical low back pain, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria to establish entitlement to TDIU prior to May 18, 2008 have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A.  As to increased ratings claims, the VCAA requires that generic notice be given.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  Such notice consists of the type of evidence needed to substantiate the claim, that is, evidence demonstrating a worsening or increase in severity of the disability, and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Id.  Here, appropriate notice was provided via letters dated in March 2005, November 2006, May 2009, August 2009 and December 2009.  The August 2009 letter also provided the Veteran with notice of what the evidence must show in order to substantiate a claim for TDIU.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).  VA obtained the Veteran's service treatment records (STRs) and all identified post-service private, VA and Social Security Administration (SSA) medical records.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded VA examinations in March 2005, December 2006, September 2008, September 2009, and September 2017 to assess the severity of his low back disability and related neurological conditions.  The Board notes that the Veteran failed to report for examinations scheduled pursuant to the Board's remands in January 2014 and June 2014.  The Veteran was examined, his claim's file reviewed, and a history of his condition was elicited.  The Board finds that the VA examinations of record are adequate because they are based on consideration of the Veteran's prior medical history and describe the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, there must be compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In the July 2017 remand, the Board inter alia directed that updated VA treatment records be associated with the claims file and that the Veteran be scheduled for a VA examination to further assess any additional range of motion limitation due to pain from flare-ups noted in the March 2005 and September 2009 VA examination reports.  These records were obtained and the examination was accomplished in 2017, as discussed in more detail below.  Accordingly, the Board finds compliance with prior remand.  See Stegall, 11 Vet. App. at 271.
Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, the United States Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings). When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Id. at 509.

VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A. Lumbar Spine Ratings

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2017).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 

Under the General Rating Formula for Diseases or Injuries to the Spine, ratings are based on the limitation of motion; effects on posture or gait; or other manifestations such as the abnormal curvature of the spine itself.  Associated objective neurologic abnormalities are rated separately.  Normal range of motion for the thoracolumbar spine consists of: forward flexion of zero to 90 degrees, extension of zero to 30 degrees, left and right lateral flexion of zero to 30 degrees, left and right lateral rotation of zero to 30 degrees, and a combined total range of motion 240 degrees.  The combined range of motion is determined by adding together the ranges of motion for forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Diagnostic Codes 5235-5243.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine. 

VA assigns a 40 percent disability rating where a claimant demonstrates forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (i.e. where the spine is fixed in a neutral or upright position).  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine.

VA assigns a 50 percent disability rating where a claimant demonstrates unfavorable ankylosis of the entire thoracolumbar spine (e.g. where the thoracolumbar spine is fixed in a position either bent forward or backward).  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine.

VA assigns a 100 percent disability rating where a claimant demonstrates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome, intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least one week but less than two weeks warrants a 10 percent evaluation.  IVDS manifested by incapacitating episodes having a total duration of two weeks but less than four weeks during the past 12 months, warrants a 20 percent evaluation.  IVDS with incapacitating episodes having a total duration of four weeks but less than six weeks during the past 12 months warrants a 40 percent evaluation.  For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome.

VA examinations of joints are required to record a Veteran's relevant joint's active and passive ranges of motion, and to test a veteran's relevant joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, to conduct similar tests on a veteran's opposite, undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

B. Evidence and Analysis

The Veteran is diagnosed with mechanical low back pain.  He contends that as a result of his low back disability, he suffers from symptoms including pain, fatigue, stiffness and radiating pain into his lower extremities.  Additionally he experiences flare-ups of his back, which he believes further impairs his functionality.  He asserts that the 10 percent rating assigned for his mechanical low back pain prior to June 1, 2008 and the 20 percent rating assigned thereafter, do not adequately reflect the level of disability he experiences.  The Veteran also claims that his low back disability rendered him unable to work and as such he is entitled to an assignment of a TDIU rating prior to May 18, 2008. 

During the appeals period, the record reflects that the Veteran sought medical treatment to address his mechanical low back pain.  In February 2006, the Veteran was first seen at the Traverse City, Michigan VA Medical Center (VAMC) and had a series of lumbar spine x-rays performed.  The diagnosis was chronic back pain as a result of degenerative disc disease, most prominent at the lumbosacral junction.  Soon thereafter in August 2006, the Veteran was referred to the Saginaw, Michigan VAMC Neurology department.  The diagnosis was multiple lumbar radiculopathies.  

In November 2006, the Veteran was seen at the VAMC for complaints of increasing pain.  The medical history given by the Veteran indicated that he was last employed in June 2005, but quit his job due to family problems as well as back pain.  His usual occupation was in construction as a general laborer, but he was unable to find work since moving to Michigan. In December 2006, the Veteran's VA doctor noted that the Veteran was struggling with drug and alcohol addiction and that he needed substance abuse treatment.

The Veteran had an MRI study in December 2006.  It indicated a central bulge at L5-S1 with no compromise of the nerve root.  In December 2007, the Veteran returned to the VAMC Neurology department for re-evaluation.  In March 2008, he underwent another MRI study of his lumbar spine.  His treating neurologist compared the two spinal scans and opined that the Veteran's MRI of March 2008 showed definitive improvement because the size of the disc herniation was significantly reduced.  The recommendation was conservative treatment including anti-inflammatories and physical therapy, in lieu of surgery.

In March 2007, the Veteran was seen at Mercy Hospital Cadillac ER department for lower back pain radiating into his legs.  He complained that pain medications did not work.  It was noted that the Veteran moved all extremities well.

In a March 2008 VAMC treatment record, the Veteran reported generalized joint pain and stiffness.  He stated he was fatigued on most days because he did not sleep well during the night, however did not attribute that to any specific cause.  On physical examination the Veteran's gait was steady and smooth, muscle strength was equal in upper and lower extremities, and straight leg testing revealed range of motion was intact. 

The Veteran denied taking any medications for his low back pain.  He also reported drinking from three to ten twelve ounce beers or three to ten one ounce shots of whiskey on a daily basis, as well as marijuana for two years up to one month prior to the medical appointment.  The Veteran was prescribed a muscle relaxer, non-steroidal anti-inflammatory, and non-narcotic pain relief, and subsequently referred for substance abuse and mental health consultations.

From March 2008 through May 2008, the Veteran was inpatient hospitalized at the Saginaw, Michigan VA for physical therapy treatment.  (The Board notes that the Veteran reported to a VA examiner in September 2008 that he underwent the physical therapy program on an inpatient basis because he lived approximately 120 miles away).  During treatment it was noted that the Veteran walked with an antalgic gait and had a limited range of motion in all directions.  Seated straight leg raises were initially positive bilaterally, but with continued distraction, the Veteran tolerated sitting with his knee fully extended.  [Notably, the Veteran has been assigned a temporary total evaluation as a result of this in-patient hospitalization; therefore, this period is not for consideration herein.]

The Veteran was seen in the Pain Management Clinic in April 2008.  Given his significant history with substance abuse and depression, the recommendation was against opioid use and epidural steroid injections were scheduled.

In September 2008, the Veteran was afforded a private electro diagnostic examination of both lower extremities and bilateral L2/S1 posterior myotomes.  There was no electro diagnostic evidence of isolated mononeuropathy, peripheral neuropathy, lumbar radiculopathy or other lower motor neuron or primary muscle disorders on the examination.

In June 2009, the Veteran was seen at the Mercy Hospital ER in Cadillac, Michigan.  The medical history indicates that the Veteran was seen for his chronic back pain at the Saginaw VAMC but was discharged from that practice due to narcotic abuse and a urine drug screen that was positive for marijuana.  The Veteran openly admitted to using marijuana but stated it was for pain control.  Furthermore, the Veteran stated he was feeling suicidal and intended to overdose on his remaining medications.  The Veteran was subsequently transferred to the VA hospital in Battle Creek, Michigan for psychiatric treatment.

An MRI of the lumbar spine was performed at the Battle Creek, Michigan VA in July 2009.  It indicated moderate disc degeneration at L4-L5 and severe end stage disc degeneration at L5-S1 with extensive type I marrow edema, but no neural compression. 

In April 2010, the Veteran was admitted to the Community Living Center at Saginaw VAMC for a period of three weeks, where he had a course of physical therapy.  During his stay, the Veteran had a follow up visit in the Ann Arbor VAMC Pain Clinic.  He indicated that his low back pain and left lower extremity pain had improved "a couple of notches".  The Veteran reported he was not taking any narcotics for pain relief and that heat, stretching and movement reduced the pain.  A tens unit was prescribed.  Upon discharge, the Veteran had improved range of motion, decreased pain level, and improved endurance for ambulation.  [Notably, the Veteran has been assigned a temporary total evaluation as a result of this in-patient hospitalization; therefore, this period is not for consideration herein.]

The primary measurements of the range of motion of the Veteran's thoracolumbar spine come from VA examinations dated March 2005, December 2006, September 2008, September 2009, and September 2017, and a private examination dated August 2010.  

The Veteran was afforded a VA examination in March 2005.  The diagnosis was low back sprain.  The VA examiner noted that the Veteran reported constant low back pain elicited by physical activity or sometimes on its own.  He further indicated that his back went out four to six times per year which caused him to be unable to stand or walk for a period of time lasting up to one week.  The Veteran described his functional impairment when his back went out, as being hunched over with an inability to stand straight and no back movement for up to three days.  Physical examination revealed normal sensory and motor strength of the lower extremities.  The Veteran's reflexes were normal.  Examination of the spine showed pain on movement with muscle spasms.  Range of motion testing showed forward flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right and left lateral rotation to 20 degrees each, for a combined range of motion of 200 degrees.  The VA examiner reported that there was radiation of pain on movement; however pain, fatigue, weakness, lack of endurance, or incoordination did not affect range of motion.  Lumbar spine x-ray studies were negative. 

A December 2006 VA examination diagnosed the Veteran's low back disability as degenerative disc disease of the thoracolumbar spine with herniated nucleus pulposis at l5-S1.  The Veteran reported low back pain that was mild and constant, with weakness, and decreased motion.  He also described flare ups of a moderate severity that occurred every 5 to 6 months lasting from 1 to 2 weeks, but denied experiencing bowel, bladder, or erectile functioning issues.  The VA examiner noted that the Veteran reported increased pain during flare ups, but no additional limitations of movement.  The VA examiner reported that the Veteran had not experienced any incapacitating episodes caused by IVDS during the 12 months prior to examination.  Physical examination of the spine showed no spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  Abnormal spinal curvatures were not shown.  The Veteran did not have thoracolumbar spine ankylosis.  Range of motion examination showed forward flexion to 90 degrees with pain, extension to 30 degrees with pain, left and right lateral flexion to 30 degrees with pain, and left and right lateral rotation each to 30 degrees with pain.  The VA examiner noted that repetitive use testing showed no additional loss of range of motion.  Significantly, the VA examiner stated that the Veteran was positive for four out of five Waddell's signs, indicative of malingering.  The VA examiner specifically noted incongruity in the Veteran's inability to forward flex further than 15 degrees while standing but his ability to flex his lumbar spine 90 degree while sitting without experiencing pain. 

At a September 2008 VA examination, the Veteran was noted to have heavy calluses on both hands and finger.  The VA examiner further described that the Veteran's hands and fingers as covered with dark grease similar to that one would find on a mechanics hands. He also observed dirt trapped under the Veteran's nails and in fingerprint ridges on his hands.  When questioned about the condition of his hands by the VA examiner, the Veteran would neither confirm nor deny that he had been working on engines or other mechanical devices.  The Veteran reported that he was last employed in July 2005 as a kitchen worker, but had to quit because that work was too hard on his body.  

The Veteran also reported daily low back pain that radiated into his legs and caused burning tingling and numbness.  He indicated that he had slipped and fallen in the shower in January or February 2008.  The September 2008 VA examiner reported that the Veteran was taking narcotic pain relief, muscle relaxers, using a tens unit, and had a cane.  However it was noted that the Veteran had no limitations on walking.  
Physical examination of the spine showed no abnormal curvatures or ankylosis.  The VA examiner observed that the Veteran had guarding, pain with motion, and tenderness of the thoracic sacrospinalis, but it was not severe enough to be responsible for any abnormal gait or abnormal spinal contour.  Sensory and reflex examinations of the spine were normal.  Range of motion testing showed forward flexion to 50 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees.  Pain was noted during all range of motion testing.  The VA examiner also documented that there were no flare-ups of any spinal condition.

A September 2009 VA examination reported that the Veteran experienced back pain that radiated into his lower extremities and caused numbness.  The Veteran stated he experienced flare ups with a usual duration of one day every few months.  The functional impairment reported by the Veteran was an inability to get out of bed.  Precipitating factors to flare-ups were sneezing or coughing. The VA examiner noted that the Veteran had a normal gait.  Physical examination of the thoracolumbar spine showed guarding, spasms, and tenderness.  There was no evidence of ankylosis.  Range of motion was noted as forward flexion to 55 degrees, extension to 22 degrees, left lateral flexion to 24 degrees, right lateral flexion to 25 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 30 degrees.  The Veteran had pain on active range of motion.  However, the VA examiner reported that there was no additional limitation of motion after repetitive use testing.  

A review of available radiological reports indicated that the Veteran had degenerative changes at the lower lumbar levels.  The Veteran did not have any neurological conditions associated with his spine disability.  The VA examiner noted, however, that the Veteran did have lumbar flattening.  Objective sensory and reflex examinations showed normal results.  The Veteran stated that he used a cane all the time to take pressure off of his back and legs.  

At an August 2010 spine private examination the Veteran reported spine pain.  Range of motion was noted as forward flexion to 80 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left rotation each to 30 degrees.  The Veteran had normal motor strength and normal sensory function.  The private physician reported that the Veteran walked normally and had no difficulty with orthopedic maneuvers.

A September 2017 VA examination confirmed a diagnosis of mechanical low back pain.  The functional impact of the Veteran's diagnosis was no heavy lifting, no strenuous activity or exercise, and no deep or repetitive back bending motions.  The Veteran described his flare-ups as a sharp pinching pain even lying in bed.  Range of motion was noted as forward flexion to 35 degrees, extension to 15 degrees, right and left lateral flexion at 15 degrees each, right lateral rotation at 20 degrees and left lateral rotation at 15 degrees.  The VA examiner stated that the Veteran did not undergo repetitive use testing because a high risk of flare-up made it unsafe for him.  The VA examiner also indicated that the September 2017 VA examination did not occur during a flare-up.  Accordingly, since he did not conduct the March 2005 and September 2009 VA examinations and the September 2017 VA examination did not yield necessary data, the VA examiner stated that he was unable to comment on additional loss of range of motion or other functional limitations such as pain or weakness without speculation. 

The VA examiner noted that the Veteran had guarding or muscle spasm that resulted in an abnormal gait or abnormal spinal contour.  The Veteran had a mild radiculopathy of the right lower extremity and a moderate radiculopathy of the left lower extremity.  There was no anklyosis of the spine or any other neurologic abnormalities related to a thoracolumbar spine such as bowel or bladder problems.  The Veteran's degenerative disc disease did not cause any acute episodes that required bed rest prescribed by a physician in the twelve months prior to the September 2017 VA examination. 

1. Rating in excess of 10 percent prior to June 1, 2008

Prior to June 1, 2008, the Veteran was assigned a 10 percent rating for his service-connected low back disability.  After a review of the evidence of record the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent prior to June 1, 2008 for the Veteran's low back disability.  The record does not show that the Veteran had thoracolumbar spine forward flexion greater than 30 degrees but limited to 60 degrees or less, or that he had a combined thoracolumbar spine range of 120 degrees or less during anytime prior to June 1, 2008.  The March 2005 VA examination report noted that the Veteran was able to achieve forward flexion of the lumbar spine to 80 degrees with a combined range of motion of 200 degrees.  The December 2006 VA examination results, while slightly improved, reflect range of motion findings that are consistent with the prior VA examination.  Furthermore, the VA examinations are consistent with the medical evidence of record which indicated that despite the Veteran's complaints of pain, there was no evidence of spasming or guarding causing abnormal spinal contour, no ankylosis and no documented incapacitating episodes of IVDS requiring  prescribed bed rest. 

The Board notes that the Veteran and his representative have specifically raised the issue that flare-ups of his low back disability have caused additional functional impairment that has not been properly evaluated or compensated by the assigned 10 percent rating.  As an initial matter the Board notes it has carefully reviewed and considered the Veteran's lay statements, as well as that of his sister.  The Veteran has reported additional symptoms of functional loss (also known as DeLuca factors) from his low back disability and as a result of flare-ups throughout the appeals period, including pain both localized and radiating, fatigue, weakness, depression, problems with walking, lifting, sitting, driving and lying down.  The Veteran's sister submitted a lay statement which also indicated that pain has impacted the Veteran's desire and ability to do things.  In particular she noted the Veteran's lack of desire to work on engines, a task he used to enjoy, because of pain.

The Board finds that both the Veteran and his sister are competent to describe the manifestations of the Veteran's low back disability.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, an opinion is required that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his mechanical low back pain is more severe than currently evaluated, he is competent to report symptoms such as pain, fatigue, weakness, and other relevant factors reflecting functional loss, but he is not competent to assess that his low back disability is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating spinal disabilities.  That type of opinion requires medical expertise (training in evaluating orthopedic and neurological conditions) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board recognizes that symptoms, including for example: pain, fatigue, weakness, and loss of range of motion, can cause functional impairment.  However, in this case the Board does not find the Veteran's statements regarding the severity of his low back symptoms as well as the level of functional loss he experienced as a result to be credible and does not afford those statements great weight.  The medical evidence of record confirms that prior to June 1, 2008, the Veteran was struggling with significant alcohol and drug addictions, rendering him at best an inaccurate historian.  The Board notes that the Veteran's description to the VA examiners regarding the frequency, effects and duration of his back flare-ups prior to June 1, 2008 are inconsistent.  Significantly, the December 2006 VA examiner documented that the Veteran's Wadell's criteria positive signs were indicative of a high likelihood of malingering.  Furthermore, exaggerated symptoms are consistent with the reports by the Saginaw VAMC physical therapy department that the Veteran was initially straight leg positive but was found to be more tolerant of pain to the point of being able to sit with his knee fully extended, when he was distracted.  

The VA medical examination reports by contrast are consistent in their findings.  Furthermore, the level of severity indicative of the VA examiners' findings is supported by the objective evidence of record.  Specifically the MRI studies of December 2006 and March 2008, upon comparison reflects that the Veteran's low back disability prior to June 1, 2008, had improvement.  

Accordingly, the Board gives great weight to the VA examiners findings in reaching its determination that prior to June 1, 2008 a rating in excess of 10 percent for the Veteran's low back disability is not warranted.  

Consideration was given to assigning a rating under Diagnostic Code 5243, for IVDS based on incapacitating episodes rather than limitation of motion.  However since there is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed bed rest at any time during the appeals period, a rating pursuant to this diagnostic code is also not warranted.  38 C.F.R. § 4.71a.

Consideration was given to assigning a separate compensable rating for other neurological abnormalities related to the low back disability such as bowel or bladder incontinence.  However, the Veteran has not been diagnosed with other neurological impairments and a separate rating is not warranted.  To the extent that the Veteran has complained of radiculopathy in the lower extremities, the Board notes that he has been awarded service connection and assigned separate ratings for these disabilities and those findings will not be disturbed.

2. Rating in Excess of 20 Percent as of June 1, 2008 and thereafter

As of June 1, 2008, the Veteran has been assigned a 20 percent rating for his service-connected low back disability.  After careful review, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's low back disability as of June 1, 2008 and thereafter.  

The range of motion testing in the VA examinations shows that the Veteran was limited by pain in forward flexion of the thoracolumbar spine at worst to 35 degrees as noted during the September 2017 VA examination.  Notably, the Veteran's forward flexion of the lumbar spine has exceeded 30 degrees on all occasions and not been shown to be limited to 30 degrees or less by any other factors.  Also, VA examiners have specifically reported that the Veteran's low back showed no ankyloses.  

As previously discussed, the Board finds that the Veteran's statements regarding the level of symptomatology he experienced are not credible and does not afford his assertions regarding his low back disability including flare ups great weight.  In this regard, the Board notes the concerns of the VA examiner that the Veteran appeared at the September 2008 VA examination with stained hands consistent with work as a mechanic.  Those concerns remain uncontroverted by the Veteran.  Additionally, the September 2008 VA examiner found that the Veteran was Wadell's criteria positive for four out of five indicative that the Veteran's condition was of non-organic pathology.

The Board acknowledges that during this time period the Veteran has also complained of radiating pain from his low back, but notes that the record has been inconsistent for findings of neuropathy or radiculopathy.  For example, the only electro diagnostic study of record dated September 2008 does not reflect any findings of neuropathy or radiculopathy.  However, at the September 2017 VA examination, the Veteran was noted to have mild radiculopathy of the right lower extremity and moderate radiculopathy of the left lower extremity.  Regardless this symptomatology is accounted for in the separate 10 percent and 60 percent ratings assigned for those disabilities, respectively, effective March 31, 2005; therefore, they are not for consideration in determining whether the Veteran warrants an increased rating for his low back.

In summary, the competent medical evidence of record indicates that the low back disability does not meet any of the criteria for a 40 percent rating during the entire pendency of the appeal, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, loss of endurance including that reported by theVeteran during flare-ups.  The Board finds therefore, the rating in excess of 20 percent as of June 1, 2008 and thereafter, is not warranted.

III.  TDIU prior to May 18, 2018

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the Veteran is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).  
Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a) (2017).  By itself, the fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to establish entitlement to TDIU.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment."  Id.

Prior to May 13, 2008, the Veteran was service-connected for peripheral neuropathy of the left lower extremity, rated 60 percent; mechanical low back pain, rated 10 percent; and peripheral neuropathy of the right lower extremity, rated 10 percent.  As the Veteran had a combined disability rating of 70 percent, with at least one disability rated at 40 percent, he met the requisite schedular criteria to qualify for TDIU under 38 C.F.R. § 4.16(a) prior to May 13, 2008. 

The Board nevertheless finds that the evidence of record preponderates against a finding that prior to May 13, 2008, the Veteran's disabilities rendered him incapable of obtaining or maintaining substantially gainful employment.  The record reflects that the Veteran has worked as a laborer on oil rigs, did construction work, landfill repair and worked as a dishwasher.  In his March 2010 TDIU application, the Veteran reported that he last worked in June 2005, has a high school education and could not work due to his service-connected low back disability.  He noted that he had resigned from his last job because it became too difficult to stand for eight hours and perform effectively.  He stated that the job was not worth the money and it was not even a hard labor job.  The Veteran contended that he had persistent leg pain, and that his condition affected him to the point where he could not continue working.

The Veteran applied and was denied Social Security Disability Insurance benefits in 2007.  The Board has reviewed the records and reports from the Social Security Administration (SSA). SSA concluded that although the Veteran had back pain, the medical evidence showed that he was still able to do light work.  See SSA Notice of Disapproved Claim March, 2008.  In a residual functional capacity form dated August 2009, SSA determined based upon further review of the medical evidence that the Veteran was able to stand or walk at least 2 hours in an 8 hour work day, could sit about 6 hours in 8 hour workday and frequently lift or carry 10 pounds.  The report indicated that the Veteran used a cane, but it was not prescribed by a doctor.  Accordingly, SSA determined that the while the Veteran could never climb ladders, ropes or scaffolding, he could occasionally climb ramps and stairs and could frequently stoop, kneel, crouch, and crawl.  The report further opined that the Veteran retained the capacity to perform simple, routine 2-step tasks on a sustained basis.  

The findings of the SSA are consistent with the determinations of the September 2017 VA examiner which concluded that the functional impact of the Veteran's service-connected back disability was no heavy lifting, no strenuous activity or exercise, no deep or repetitive back bending motions.  The VA examiner opined that these limitations would restrict the Veteran to a light duty job.  The Board notes that the September 2009 VA examiner could not offer an opinion regarding the effects of the Veteran's low back disorder on his daily activities because the Veteran did not complete the testing required for a diagnosis.  The September 2008 VA examination report indicated that the effects of the Veteran's low back disability on his daily activities would be overall moderate.  

While the Veteran's service-connected disabilities limit his ability to perform most physical labor the Board finds that the evidence preponderates against a finding that the Veteran's service-connected disabilities have rendered him incapable of securing or following a substantially gainful occupation.  The Board gives great weight to the VA examination reports as previously discussed and finds that the Veteran is capable of light or sedentary work.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For the reasons set forth above, the Board finds that the evidence of record does not meet the criteria to establish TDIU at any point prior to May 18, 2008.


ORDER

A disability rating in excess of 10 percent prior to June 1, 2008 for a low back disability, claimed as mechanical low back pain is denied.

A disability rating in excess of 20 percent as of June 1, 2008 and thereafter for a low back disability claimed as mechanical low back pain, is denied. 

Entitlement to TDIU prior to May 18, 2008 is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


